Rice, P. J., and Beaver, J.,
Dissenting, April 12,1897:
We are unable to distinguish this case from Farquhar v. Mc-Alevy, 142 Pa. 233. There the so-called lease was for a gross sum payable in two instalments, and upon compliance with its terms the lessee was to have the privilege of purchasing the *292machinery for $1.00. Here the lease was for a gross sum payable in twenty-seven monthly instalments, and upon compliance with its terms the lessee was to have the privilege of purchasing the property for $100. There is as much reason for saying that the former was a lease for a year as that this was a lease for twenty-seven months.